Name: Commission Regulation (EEC) No 2870/88 of 16 September 1988 amending Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows, and providing for a derogation from that Regulation for payment deadlines
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production;  accounting;  Europe;  agricultural policy
 Date Published: nan

 17 . 9 . 88 Official Journal of the European Communities No L 257/23 COMMISSION REGULATION (EEC) No 2870/88 of 16 September 1988 amending Regulation (EEC) No 1244/82 laying down detailed rules implementing the system of premiums for maintaining suckler cows, and providing for a derogation from that Regulation for payment deadlines HAS ADOPTED THIS REGULATION : Article 1 In the first subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1244/82, '30 November' is herely replaced by '31 January'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1244/82 (3), as last amended by Regulation (EEC) No 1 588/87 (4), provides that the period for lodging applications for the premium ends on 30 November each year ; whereas new husbandry methods being used for suckler cows make it desirable that the period laid down be extended ; Whereas, as a consequence of a planned alteration in the level of the premium, Spain will be unable to observe the payment deadline provided for in Article 3 ( 1 ) of Regulation (EEC) No 1244/82 in the case of applications lodged for the 1987/88 marketing year ; whereas provision should be made for a derogation from that deadline ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 By way of derogation from Article 3 ( 1 )' of Regulation (EEC) No 1244/82, Spain is hereby authorized, in the case of applications lodged for the 1987/88 marketing year, to pay the premium within 20 months following the beginning of the period referred to in Article 1 ( 1 ) of the said Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 140, 5 . 6 . 1980, p. 1 . (2) OJ No L 48 , 17. 2. 1987, p. 1 . 0 OJ No L 143, 20 . 5 . 1982, p. 20 . (4) OJ No L 146, 6 . 6 . 1987, p. 26 .